Order, entered on January 15, 1963, unanimously reversed, with $20 costs and disbursements to appellant and verdict directed in favor of appellant, with costs. The motion made by appellant at the close of the evidence for a directed verdict in her favor should have been granted. Respondent submitted no proof from which the jury by any rational process could have based a finding in favor of respondent. Such verdict should have been granted because the court would have been required to set aside a contrary verdict for legal insufficiency of evidence. (Fuhrmam v. Davis, 7 A D 2d 616.) The testimony of appellant that her vehicle was struck by a “hit and run” automobile stands uncontradicted. Respondent in the first instance obtained a trial of this special issue primarily upon the contents of a police accident report from which it might be inferred that no other vehicle was involved and the accident was caused by appellant’s vehicle skidding on a wet pavement. Upon the trial, however, the police officer was not called as a witness and the inferences that might have been drawn from the report were effectively destroyed by the other proof. The report was properly excluded as no foundation was laid therefor. The proof was that appellant was rendered unconscious in the accident and removed to a hospital some 50 miles away. In the absence of testimony from the police officer it may be inferred that his statements in the report were conjecture from what he observed at the scene but without information from any eyewitness to the accident. Thus at the close of the evidence there was neither proof nor facts from which inferences might have been drawn that the accident was not caused by collision between appellant’s vehicle and a “hit and run” automobile as related by appellant. Settle order on notice. Concur — Botein, P. J., Breitel, Valente, McNally and Bastow, JJ.